No. 12559

           I N THE SUPREME COURT O THE STATE O MONTANA
                                  F           F

                                            1974



THE STATE OF MONTANA,

                               P l a i n t i f f and Respondent,



MRS. GLENN BUSH,

                               Defendant and A p p e l l a n t .



Appeal from:           D i s t r i c t Court of t h e F o u r t h J u d i c i a l D i s t r i c t ,
                       Honorable E . Gardner Brownlee, Judge p r e s i d i n g .

Counsel of Record:

       For Appellant :

               Garnaas, H a l l , R i l e y and P i n s o n e a u l t , M i s s o u l a ,
                Montana
               J . Robert R i l e y a r g u e d , M i s s o u l a , Montana

       F o r Respondent :

               Hon. R o b e r t L . Woodahl, A t t o r n e y G e n e r a l , H e l e n a ,
                Montana
               J. C. W e i n g a r t n e r , Deputy A t t o r n e y G e n e r a l , a p p e a r e d ,
                Helena, Montana
               Douglas G . H a r k i n , County A t t o r n e y , a r g u e d , Hamilton,
                Montana



                                                      Submitted :        J a n u a r y 1 7 , 1974

                                                         Decided Cf p        I   t
                                                                                 ;   ,



F i l e d :-




                                                       Clerk
Mr. Chief J u s t i c e James T . Harrison delivered the Opinion of the Court.
              Defendant was convicted i n the j u s t i c e court of Ravalli County
of a s s a u l t in the t h i r d degree.          On March 23, 1973, the j u s t i c e court imposed
a penalty consisting of a f i n e i n the amount of $150 and 60 days in the
county j a i l .     The j a i l sentence was suspended.                Following the imposition of
sentence defendant f i l e d a written notice of appeal t o the d i s t r i c t court of
t h e fourth judicial d i s t r i c t , i n and f o r t h e county of Ravalli.                  Defendant
did not post an appeal bond.
              The Ravall i county attorney moved t o have the appeal dismissed on
the grounds t h a t defendant's f a i l u r e t o post a bond meant t h a t t h e appeal had
not been perfected.             On May 11, 1973, the motion t o dismiss was heard by the
d i s t r i c t court, Judge E. Gardner Brownlee, presiding.                      The d i s t r i c t court
dismissed defendant's appeal from t h e j u s t i c e court decision f o r the reason
t h a t defendant did not furnish the required bond.                          Defendant appeals t o t h i s
Court from the d i s t r i c t c o u r t ' s dismissal.
             The s o l e issue presented f o r review i s whether an appeal bond i s
necessary t o perfect an appeal from the j u s t i c e court t o the d i s t r i c t court.
             Section 95-2009, R.C.M.               1947,governs appeals from the j u s t i c e of
t h e peace court t o the d i s t r i c t court and provides in part:


             "(b) The defendant may appeal t o t h e d i s t r i c t court by
             giving written notice of h i s intention t o appeal within
             ten days (10) days ( s i c ) a f t e r judgment.

             ( c ) * * * I t shall be the duty of the defendant t o per-
             f e c t the appeal. "
             The Revised Commission Comment t o section 95-2009, R.C.M.                           1947,
indicates t h a t the burden i s on the defendant t o perfect an appeal from
the j u s t i c e court and s p e c i f i c a l l y s t a t e s :   "This burden i s sustained when
the defendant has posted the r e q u i s i t e bond                 * * *".     This language indicates
an i n t e n t t o require bond as a part of perfecting an appeal from t h e j u s t i c e
court t o the d i s t r i c t court.
              Furthermore, since the code was adopted as one comprehensive piece
of l e g i s l a t i o n i t should be considered in i t s e n t i r e t y t o determine the
e f f e c t of any one section.     In the i n s t a n t case the sections on bail a r e
most relevant.      Section 95-1109, R.C.M.        1947,adrnits t o bail as a matter
of r i g h t a defendant who has been convicted i n j u s t i c e court and who intends
t o appeal.    Section 95-1118, R.C.M.        1947,imposes a s a condition of admission
t o bail a f t e r conviction the due prosecution of the appeal.               The s t a t e main-
t a i n s t h a t the l e g i s l a t u r e was thinking of section 95-1118, R.C.M.   1947~when
i t enacted section 95-2009, R.C.M.          1947, thus giving the j u s t i c e of the peace
broad d i s c r e t i o n in determining whether o r not t o require a bond on appeal.
           After reading the above-cited s t a t u t e s together and the Revised
Commission Comment, i t i s this Court's opinion t h a t an appeal from the j u s t i c e
court t o the d i s t r i c t court i s perfected when the defendant has posted the
required bond, i n addition t o the other requirements.                  Since in this case
defendant refused t o post a bond when requested by the j u s t i c e of the peace,
t h e appeal was not perfected, and t h e d i s t r i c t court properly dismissed the
appeal on the s t a t e ' s motion.
           Accordingly, the d i s t r i c t c o u r t ' s dismissal of defendanys appeal
is affirmed.                                                        &\
                                                                   1 .




W concur:
 e